DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/670,210 filed 31 October 2019. Claims 1-20 pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control system for operating a power train of a work vehicle having an engine 5and at least one motor configured to generate power for an output shaft, the control system 6comprising:  7a transmission positioned operatively between the engine, the at least one motor, 8and the output shaft, the transmission comprising at least one directional clutch and a 9plurality of control assembly clutches coupled together and configured for selective 10engagement to transfer the power from the engine and the at least one motor to drive the 11output shaft according to a plurality of modes; and  12a controller, having a processor and memory architecture, configured to selectively 13actuate the at least one directional clutch and the plurality of control assembly clutches 14with clutch commands to implement the plurality of modes, including 15a first split mode in which the at least one directional clutch is fully engaged and 16at least one of the plurality of the control assembly clutches is fully engaged to 17transfer combined power from the engine and the at least one motor to drive the 18output shaft, 19a first direct drive mode in which the at least one directional clutch is fully 20engaged and at least one of the plurality of the control assembly clutches is fully 21engaged to transfer power from only the engine to drive the output shaft, and  22a first series mode in which at least one of the plurality of the control assembly 23clutches is fully engaged to transfer power from primarily the at least one motor to 24drive the output shaft, 25the controller further configured to implement a transient boost function within 26at least a portion of the first series mode in which the at least one directional clutch 27is partially engaged to supplement power from the at least one motor with power 28from the engine to drive the output shaft.
Claim 14:
A work vehicle comprising:  11an engine;  12at least one continuously variable power source (CVP);  13an output shaft;  14a transmission positioned operatively between the engine, the at least one motor, 15and the output shaft, the transmission comprising at least one directional clutch and a 16plurality of control assembly clutches coupled together and configured for selective 17engagement to transfer the power from the engine and the at least one motor to drive the 18output shaft according to a plurality of modes; and  19a controller, having a processor and memory architecture, configured to selectively 20actuate the at least one directional clutch and the plurality of control assembly clutches 21with clutch commands to implement the plurality of modes, including 22a first split mode in which the at least one directional clutch is fully engaged and 23at least one of the plurality of the control assembly clutches is fully engaged to 24transfer combined power from the engine and the at least one motor to drive the 25output shaft, 26a first direct drive mode in which the at least one directional clutch is fully 27engaged and at least one of the plurality of the control assembly clutches is fully 28engaged to transfer power from only the engine to drive the output shaft, and  29a first series mode in which at least one of the plurality of the control assembly 30clutches is fully engaged to transfer power from primarily the at least one motor to 31drive the output shaft, 32the controller further configured to implement a transient boost function within 33at least a portion of the first series mode in which the at least one directional clutch 34is partially engaged to supplement power from the at least one motor with power 35from the engine to drive the output shaft.
Regarding claims 1 and 14, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art fails to teach or render obvious the specific transmission and the control system that has two split modes, a direct drive mode, a series mode, and a transient boost function as set forth in claims 1 and 8. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659